Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
	Claim(s) 1-13 were previously pending and were rejected in the previous office action. Claim(s) 1-2,4, and 12 were amended. Claim(s) 3, 5, 7-11, and 13 were left as originally/previously presented. Claim 6 was cancelled. Claim(s) 1-5 and 7-13 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on March, 30, 2020, under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Claim Interpretation
	Applicant’s amendments and arguments, see page(s) 8-10 of Applicant’s Response, filed August, 25, 2022, with respect to the Claim Interpretation have been fully considered and are persuasive. The claim interpretation has been withdrawn

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page 10 of Applicant’s Response, filed August, 25,2022, with respect to 35 USC § 101 rejection of Claim(s) 1-5 and 7-13 have been fully considered but they are not persuasive.
	Applicant argues that the invention provides that the application is now integrated into a practical application and/or the claim amounts to significantly more than the alleged abstract idea. Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, Examiner points to the non-final office action mailed 05/25/2022 on page(s) 7-8, which provided a detailed analysis of how the claims were analyzed and why the claims were not integrated into a practical application. Examiner, respectfully, suggest positively reciting how the mobile vehicle is guided to the parking space based on this generated route using mobile vehicle control processor, see applicant’s specification paragraph(s) 0032-0034. Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
	Applicant’s arguments and amendments, see page 8-13, filed August, 25, 2022,
with respect to 35 U.S.C. 102 have been fully considered and are persuasive. The 35
U.S.C. 102 has been withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see page 13-20, filed August, 25, 2022,
with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35
U.S.C. 103 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
	Claim(s) 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent Claim 1 recite the limitation "An accommodation area management device configured to manage an accommodation area for accommodating a moving body, which communicates with the accommodation area management device and includes sensors which detect positions and distances to recognize obstacles and surroundings based on the detected positions and distances…,” however, it is unclear whether the accommodation area management device or the moving body is communicating the obstacle and surrounding information. Examiner, respectfully, notes that based on applicant’s specification that the moving body includes a finder that is able to measure the distance of the objects, which the moving body is able to detect obstacles and/or surroundings around the vehicles, see applicant’s specification paragraph(s) 0014 and 0031. Examiner, further, notes that is unclear how the accommodation area management device is able to communicate information back to the accommodation area management device. Examiner, respectfully, suggest amending the limitation to "An accommodation area management device configured to manage an accommodation a rea for accommodating a moving body, which the moving body communicates with the accommodation area management device and the moving body includes sensors which detect positions and distances to recognize obstacles and surroundings based on the detected positions and distances…." However, as the current claim is written is unclear if the accommodation area management or the moving body is performing the communication/detecting function(s). Examiner, respectfully, notes that the claim will be interpreted as the moving body performing the above limitations, see the below rejection. Therefore, Examiner notes that the claim(s) are indefinite. 
	Also, Claim(s) 2-5 and 7-13 are rejected due to their dependency from Independent Claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-13 are rejected under 35 U.S.C. 101 because the claimed
invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 recites an entity that is able to determine obstacles and other surroundings within a parking facility. The entity is able to receive a reservation request, which, the entity will then determine a parking space based on the reservation information. The entity is then able to compare the size of the vehicle based on the reservation size and determine if the vehicle’s parking position should change, which the entity will provide guidance to the vehicle to park in the changed parking position. Independent Claim 1 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions and/or social activities). Claim 1 recites “detect positions and distances to recognize obstacles and surroundings based on the detected positions and distances,” “receive a use reservation when the moving body uses the accommodation area,” “determine accommodation position of the moving body,” “acquire information on the moving body when receiving the use reservation,” “set the accommodation position based on the information at the time of receiving the use reservation,” “if a size of the moving body when the moving body enters the accommodation area is larger than a size of the moving body acquired when the use reservation is received,” and “change a confirmed accommodation position of the moving body,” function(s) can be merely managing certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations), and managing personal behavior or relationships or interactions between people (e.g., following rules or instructions and/or social activities). For instance Claim 1 is similar to an entity determining obstacles and surroundings within a parking space, which, an entity can receive a parking reservation that includes information about a vehicle size, which, the entity will then determine a parking location and set the parking locations for the user and change the parking positions based on the vehicle being larger than the parking request vehicle size. The mere recitation of generic computer components (Claim 1: accommodation area management device, sensor, a reservation reception unit, an accommodation position determination unit, a management device, and processor) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim 1 recite(s) the above abstract idea(s). 

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “detecting,” “receiving,” “determining,” “acquiring,” and “setting,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: accommodation area management device, sensor, a reservation reception unit, an accommodation position determination unit, a management device, and processor). Examiner, notes, that the accommodation area management device, sensor, reservation reception unit, accommodation position determination unit, management device, and processor, are recited so generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more because the claim merely invokes computers or other machinery merely as a tool to perform an existing process, MPEP 2106.05(f). Here, the above additional elements merely detecting obstacles, receiving vehicle information, determining parking information, acquiring vehicle information, and setting parking space information, which, is no more than “applying,” the judicial exception. Examiner, further, notes that the “moving body,” traveling, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for performing an action to park in a parking area based on received instructions. As currently claimed, there is no improvement to the functioning of the moving body, and the instructions sent are similar to those that would be sent by an entity specifying where to move the vehicle in order to avoid obstacles and surroundings in order for the vehicle to park in a parking area. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link the vehicle traveling, which, does no more than merely confine the use of the abstract idea to a vehicle performing actions in a parking environment based on guidance instructions thus failing to add an inventive concept to the claims. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, is not a practical application of the abstract idea and instructions to apply the exception using a generic computer component. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	
	Claim(s) 3-5 and  7-11: The various metrics of Claim(s) 3-11 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 2: The additional limitation(s) of describing “select,” “provide,” “and “set,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “select a candidate accommodation position based on the information acquired,” “provide a user of the moving body with accommodation position information on the candidate accommodation position,” and “set the candidate accommodation position as the confirmed accommodation position when acquires permission of the user regarding the accommodation position information,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the accommodation position determination unit and reservation reception unit. Examiner, notes that the accommodation position determination unit and reservation reception unit are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 12: The additional limitation(s) of describing “communicate,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “communicate with the moving body or a user of the moving body,” and “communicate with the user,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the communication unit and a terminal. Examiner, notes that the communication unit, terminal, and processor, are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving information which is no more than “applying,” the judicial exception. For the reasons described above with respect to Claim 12 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 13: The additional limitation(s) of describing “allowing,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation of “the accommodation area includes a boarding area for allowing the user to get on and off,” falls within certain methods of organizing human activity. The additional elements that amount to “apply it,” are the management device and moving body. Examiner, notes that the management device and moving body are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely transmitting information which is no more than “applying,” the judicial exception. Examiner, further, notes that the “moving body,” automatically, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for delivering and picking up a passenger. As currently claimed, there is no improvement to the functioning of the moving body, and the instructions sent are similar to those that would be sent by an entity specifying where to move to pickup and drop-off a passenger. Furthermore, like in Affinity Labs v. DirecTv, the additional elements generally link moving the moving body, which, does no more than merely confine the use of the abstract idea to a vehicle pickup/drop-off of an passenger and thus fails to add an inventive concept to the claims. For the reasons described above with respect to Claim 13 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-5 and 7-13 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), field-of-use, and generally linking, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-5 and 7-13 are not patent eligible.

Novelty/Nonobviousness
	For the reasons outlined below, Independent Claim 1 is distinguished from the art.
Nakhjavani (US 2016/0098929). Nakhjavani teaches a parking request can be received, which the server is able to determine available parking space based on the size of the vehicle received in the parking request. However, Nakhjavani, doesn’t explicitly teach if the size of the vehicle doesn’t match the size of the vehicle in the reservation, then the reserved parking space will be changed. Nakhjavani, also, doesn’t explicitly teach that a route will be determined based on the recognized obstacles and surroundings and guidance received from the parking area, which the route will guide the vehicle to the changed parking space.  
Rosenblatt et al. (US 2020/0066155 A1).  Rosenblatt et al. teaches a parking management system that will create unmarked parking spaces for vehicles expected to park in the unmarked parking area. The system will then monitor the vehicles as they enter an unmarked parking space. The parking management system can determine if a specific vehicle is significantly larger than the expected vehicle size then that vehicle may need to have a modified unmarked parking space in order for the parking space to accommodate the larger vehicle. The system will create a new parking space for that larger vehicle, which the location of the other unmarked parking will be changed for the vehicle. However, Rosenblatt et al., doesn’t explicitly teach that determining a route based on the recognized obstacles and surroundings and guidance received from the parking area, which the route will guide the vehicle to a new changed parking space.
Smid (US 2020/0130676 A1). Smid teaches a vehicle that includes multiple sensors. The vehicle has a ultrasonic sensor and a GPS sensor. The ultrasonic sensor is able to provide the system with the ability to measure the distances to obstacles and monitor the space near the vehicle while parking. And the GPS sensor is able to determine the current geographical location. Smid, also, teaches a vehicle can dynamically generate a route from any starting point to any destination point. The route may include a combination of lanes and intersections, which the destination point can be any parking lot or parking structure. Smid, also, teaches the vehicle will maneuver and navigate to the designated parking area based on the vehicle camera detecting the available parking spaces and its surroundings and objects. However, Smid, doesn’t explicitly teach if the size of the vehicle doesn’t match the size of the vehicle in the reservation, then the reserved parking space will be changed. Smid, also, doesn’t explicitly teach that a route will guide the vehicle to the newly changed parking space.
Rosen (WO 2017033172 A1). Rosen teaches receiving vehicle dimensions at a parking reservation server, which the serer will calculate a parking space based on the vehicle dimensions and an appropriately sized parking space will be reserved. However, Rosen, doesn’t explicitly teach if the size of the vehicle doesn’t match the size of the vehicle in the reservation, then the reserved parking space will be changed. Rosen, also, doesn’t explicitly teach that a route will be determined based on the recognized obstacles and surroundings and guidance received from the parking area, which the route will guide the vehicle to the changed parking space.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628